       A settlement of as much as $6.24 Billion
    anil not less than $5.54 Billion will provide
              payments to merchants that accepted
                   Visa and Mastercard since 2004.
                        Si desea leer este aviso en espafiol, lldmenos o visite nuestro sitio web
•       r                         SAIBie asfg ^A|>IU HS| aAfOlM* gfSsH ^41A|£
               DidQC thdng bdo ndy bang tUng Vi$t, Xin gQi ho^c viing trang mging c&a cMng tdi
      Toro, HTo6bi npoMmaTb 3to coo6u4eHMe Ha pyccKoivi aawKe, noasoHMTe Haw m/im noceTMTe nauj Be6-cai^T
    www-PaymentCardSettlement-com • 1-800-625-6440
                       ,,|l,,llllll.l.||p.lm,,|,,lll.l,|ll|||I,„l,,,II|n,.|||ll|.|l
                                         11709-170S0£ VO SniTAS^TNIVO
                                            era Hoaraa sN/wo"^e socc
                                            SlHiTHM woj.sno swvav
    fiSiUOM                                          t^6Sc€ifr8onat-
    30UdO NATMOOUa
    * aoz »f I Nnr *
                       'luauiemas uopoe ssep e inoqe aopON leaei
    2893 ON illAiyad
      yo "PUBiyoy
         OlVd                                                                                          0€S3-803Z,6 HO pirciPOd
     39ViS0d s n
    nwM ssvno-isdid
    Case 1:05-md-01720-MKB-JO Document 7492 Filed 06/14/19 Page 1 of 2 PageID #: 111153                            0eS3 xog^od
      aaiaosaad
                                                                                      iiiaiiiarnac aaa sSireuoiaiOT djb"> iusidAb^
Case 1:05-md-01720-MKB-JO Document 7492 Filed 06/14/19 Page 2 of 2 PageID #: 111154



   Your Statement of Objections must contain the following information:

   UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

   In re Payment Card Interchange Fee and : No.05-MD-01720(MKB)(JO) Merchant Discount Antitrust
   Litigation:                                                :Statement of Objections(Adams Custom
   Wheels) is a member of the Rule 23(b)(3)Settlement Class in the case called In re Payment Card
   Interchange Fee and Merchant Discount Antitrust Litigation.(Adams Custom Wheels)is a Class member
   because

   Business Name: Adams Custom Wheels

   Address: 2308 Browns Bridge Road

           Gainesville, Ga 30504

   How long you have accepted Visa or Mastercard cards:

    20 Years from today.

   (Adams Custom Wheels) objects to the settlement in this lawsuit.

   It objects to (list what part(s) of the Settlement you disagree with,
   The cash settlement. Allocation Plan, notice procedures, other features.)

   e.g. the cash settlement. Allocation Plan, notice procedures, other features.)
   [Note that you may also object to any requests for attorneys'fees and expenses, or service awards for
   the named Rule 23(b)(3) Class Plaintiffs, as part of the same objection].

    Yes, I want to object to paying attorneys'fees, and Expenses or service awards.
    My reasons for objecting are: The laws and evidence that support each of my objections are: My
   personal information is:

    Name (first, middle, last): David Adams

    Address: 2308 Browns Bridge Road Gainesville GA 30504

   Phone No.:678-971-1420

    The contact information for my lawyer (if any) is: None



    Merchant Fees for All Three Locations:

    Merchant Id (Buford): 8026771546

    Merchant Id (Gainesville): 8029129130

    Merchant Id (Norcross): 8026771538
